DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Amendment filed 8/30/2021 has been entered. Claims 1-19 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the tubular" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 9-11, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sevre (US 20120227986) in view of Nutley et al. (US 20100314134).   
Regarding claims 1 and 11: Sevre discloses a system and method for protecting a bond line comprising a downhole tool 10, a rubber material 40 bonded to the downhole tool to form the bond line (line where 40 contacts 38) at a bonding interface (interface between 40 and 38) between the rubber material and a tubular substrate Fig. 2A; [0030], [0031]). Sevre discloses a barrier 46 configured to be applied to the rubber material and the downhole tool to encapsulate the bond line to prevent a fluid from attacking a bonding chemistry along the bond line (Fig. 2A; [0031] - barrier 46 is found to cover the bond line and the barrier is disclosed as preventing contact between material 40 and the fluid in the bore).
Sevre does not explicitly disclose that the bond is a chemical bond. Nutley discloses that a barrier (230, 202) can be chemically bonded to a tubular 214 (Fig. 7; [0117], [0118]). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have chemically bonded the rubber material to the downhole tool as taught by Nutley. As Sevre and Nutley both 
Regarding claim 4: Sevre discloses that the barrier is cold bonded to an outside of the bond line ([0040] - a film wrap is interpreted as a clod bond to an outside of the bond line). 
Regarding claims 9 and 19: Sevre discloses that the barrier is applied to encapsulate a plurality of bond lines to prevent fluid migration along the bonding interface by diffusion through the bonded material. (Fig. 2A; [0031] - barrier 46 is found to cover at least two bond lines (both ends of seal) and the barrier is disclosed as preventing contact between material 40 and the fluid in the bore).
Regarding claims 10 and 20: Sevre discloses that the barrier a single, continuous barrier configured to prevent degradation of the plurality of bond lines ((Fig. 2A; [0031] - barrier 46 is found to cover at least two bond lines (both ends of seal) and barrier 46 is disclosed as preventing contact between material 40 and the fluid in the bore).
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sevre (US 20120227986) and Nutley et al. (US 20100314134), as applied to claim 1 above, and further in view of Morris (US 4444403).   
Sevre and Nutley disclose the invention substantially as claimed and as discussed above. 
. 
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sevre (US 20120227986) and Nutley et al. (US 20100314134), as applied to claim 1 above, and further in view of Vezza et al. (US 20190309414).   
Sevre and Nutley disclose the invention substantially as claimed and as discussed above. 
Regarding claims 3 and 13: Sevre, as modified by Nutley, does not explicitly disclose that the barrier is configured to be applied by spray, roll, brush, or vapor deposition. Vezza discloses that a coating can be applied to a seal using vapor deposition ([0013]). At the time the invention was made, it would have been obvious to . 
Claims 5-8, 14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sevre (US 20120227986) and Nutley et al. (US 20100314134), as applied to claim 1 above, and further view of Gorman et al. (US 20190225746).   
Sevre and Nutley disclose the invention substantially as claimed and as discussed above. 
Regarding claims 5 and 14: Sevre, as modified by Nutley,  does not explicitly disclose that the barrier is configured to be applied in a solvent deposition process. Gorman discloses that the barrier is configured to be applied in a solvent deposition process ([0162]). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have applied the coating of Sevre in a solvent deposition process as taught by Gorman. As Sevre and Gorman both teach applying a protective coating and as Gorman discloses a known method of application, it would have been within routine skill to have selected a coating method from a finite selection of coating methods. Such a selection would have been predictable with no unexpected results and with a reasonable expectation of success. 

Regarding claims 7 and 17: Sevre, as modified by Nutley and Gorman, discloses that the barrier can be impermeable or hydrophobic (Gorman - [0162]). 
Regarding claims 8 and 18: Sevre discloses that the barrier is configured to be applied by a film wrapped to an outside of the bond line ([0040]). 
Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Maguire et al. (US 20030047322) in view of Nutley et al. (US 20100314134).   
Regarding claims 11: Maguire discloses a method for protecting a bond line comprising attaching at least a portion of chemically bonding a rubber material 220 to a downhole tool 200 to form the bond line (line where 220 contacts 200) at a bonding interface (interface between 220 and 200) between the rubber material and a tubular substrate (Fig. 6; [0029], [0038]). Maguire discloses applying a barrier 230 to the rubber material and the downhole tool to encapsulate the bond line to prevent a fluid from attacking a bonding chemistry along the bond line (Fig. 6; [0029], [0038] - barrier 230 is found to cover the bond line and the barrier is disclosed as preventing contact between material 220 and the fluid in the bore). 
Maguire does not explicitly disclose that the bond is a chemical bond. Nutley discloses that a barrier (230, 202) can be chemically bonded to a tubular 214 (Fig. 7; [0117], [0118]). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have chemically bonded 
Regarding claim 15: Maguire discloses expanding a tubular substrate to an outer diameter at which the rubber material is forced into sealing contact with a casing (Figs. 4-6).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Maguire et al. (US 20030047322) and Nutley et al. (US 20100314134), as applied to claims 11 and 15 above, and further view of Gorman et al. (US 20190225746).   
Maguire and Nutley disclose the invention substantially as claimed and as discussed above. 
Regarding claim 16: Maguire, as modified by Nutley, does not explicitly disclose that the barrier is an acrylic melt, a solvated copolymer of ethylene and propylene, a solvated copolymer of ethylene, propylene, and a diene monomer, polycarbonate, polyimide, polystyrene, polyester, or a fluoroplastic. Gorman discloses that the barrier is an acrylic melt, a solvated copolymer of ethylene and propylene, a solvated copolymer of ethylene, propylene, and a diene monomer, polycarbonate, polyimide, polystyrene, polyester, or a fluoroplastic (Gorman - [0035], [0084], [0085]). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have explicitly formed the barrier of Maguire, as modified by 
Regarding claim 17: Maguire, as modified by Nutley and Gorman, discloses that the barrier can be impermeable or hydrophobic (Gorman - [0162]). 
Response to Arguments
Applicants’ amendments and arguments, filed 9/8/2021, with respect to the rejections of claims 1-20 have been fully considered and they are at least partially persuasive. The objections/rejections that have been withdrawn are not repeated herein.
Applicants’ arguments with respect to the rejections of claims 1-20 have been fully considered but are moot because they do not apply to the art combinations applied in the current rejections.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure. Ellis et al. (US 3916999), Crow et al. (US 20020121743), and Ramon et al. (US 20130256991), alone or in combination, disclose a bonded material encapsulated to protect the bond line and various structures of the protective barrier.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/Taras P Bemko/
Primary Examiner, Art Unit 3672
9/16/2021